
	

114 HCON 129 : Expressing support for the goal of ensuring that all Holocaust victims live with dignity, comfort, and security in their remaining years, and urging the Federal Republic of Germany to continue to reaffirm its commitment to this goal through a financial commitment to comprehensively address the unique health and welfare needs of vulnerable Holocaust victims, including home care and other medically prescribed needs.
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		H. CON. RES. 129
		IN THE SENATE OF THE UNITED STATES
		June 8, 2016Received and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Expressing support for the goal of ensuring that all Holocaust victims live with dignity, comfort,
			 and security in their remaining years, and urging the Federal Republic of
			 Germany to continue to reaffirm its commitment to this goal through a
			 financial commitment to comprehensively address the unique health and
			 welfare needs of vulnerable Holocaust victims, including home care and
			 other medically prescribed needs.
	
	
 Whereas the annihilation of 6 million Jews during the Holocaust and the murder of millions of others by the Nazi German state constitutes one of the most tragic and heinous crimes in human history;
 Whereas hundreds of thousands of Jews survived persecution by the Nazi regime despite being imprisoned, subjected to slave labor, moved into ghettos, forced to live in hiding or under false identity, forced to live under curfew, or required to wear the yellow star;
 Whereas in fear of the oncoming Nazi Einsatzgruppen (Nazi Killing Squads) and the likelihood of extermination, hundreds of thousands of Jewish Nazi victims fled for their lives;
 Whereas whatever type of persecution suffered by Jews during the Holocaust, the common thread that binds these Holocaust victims is that they were targeted for extermination and that they lived with a constant fear for their lives and the lives of their loved ones;
 Whereas Holocaust victims immigrated to the United States from Europe, the Middle East and North Africa, and the former Soviet Union from 1933 to today;
 Whereas it is estimated that there are at least 100,000 Holocaust victims living in the United States and approximately 500,000 living around the world today, including child survivors;
 Whereas tens of thousands of Holocaust victims are in their 80s or 90s or are more than 100 years in age, and the number of Holocaust victims is diminishing;
 Whereas at least 50 percent of Holocaust victims alive today will pass away within the next decade, and those alive are becoming frailer and have increasing health and welfare needs;
 Whereas Holocaust victims throughout the world continue to suffer from permanent physical and psychological injuries and disabilities and live with the emotional scars of this systematic genocide against the Jewish people;
 Whereas many of the emotional and psychological scars of Holocaust victims are exacerbated in their old age, the past haunts and overwhelms many aspects of their lives when their health fails them;
 Whereas Holocaust victims suffer particular trauma when their emotional and physical circumstances force them to leave the security of their own home and enter institutional or other group living residential facilities;
 Whereas tens of thousands of Holocaust victims live in poverty, cannot afford and do not receive sufficient medical care, home care, mental health care, medicine, food, transportation, and other vital life-sustaining services that allow them to live their final years with comfort and dignity;
 Whereas Holocaust victims often lack family support networks and require social worker-supported case management in order to manage their daily lives and access government funded services;
 Whereas in response to a letter sent by Members of Congress to Germany’s Minister of Finance in December 2015 regarding increased funding for Holocaust victims, German officials acknowledged that recent experience has shown that the care financed by the German Government to date is insufficient and that it is imperative to expand these assistance measures quickly given the advanced age of many of the affected persons;
 Whereas German Chancellor Konrad Adenauer acknowledged in 1951 Germany’s responsibility to provide moral and financial compensation to Holocaust victims worldwide;
 Whereas every successive German Chancellor has reaffirmed this position, including Chancellor Angela Merkel, who in 2007 reaffirmed that only by fully accepting its enduring responsibility for this most appalling period and for the cruelest crimes in its history, can Germany shape the future;
 Whereas in 2015 Chancellor Merkel’s spokesperson again confirmed all Germans know the history of the murderous race mania of the Nazis that led to the break with civilization that was the Holocaust * * * we know that responsibility for this crime against humanity is German and very much our own; and
 Whereas Congress believes it is Germany’s moral and historical responsibility to comprehensively, permanently, and urgently provide the resources for all Holocaust victims’ medical, mental health, and long-term care needs: Now, therefore, be it
	
 That Congress— (1)acknowledges the financial and moral commitment of the Federal Republic of Germany over the past seven decades to provide a measure of justice for Holocaust victims;
 (2)supports the goal of ensuring that all Holocaust victims in the United States and around the world are able to live with dignity, comfort, and security in their remaining years;
 (3)applauds the nonprofit organizations and agencies that work tirelessly to honor and assist Holocaust victims in their communities;
 (4)acknowledges the ongoing process of negotiations between the Federal Republic of Germany and the Conference on Jewish Material Claims Against Germany (Claims Conference) in order to secure funding for Holocaust victims and for vital social services provided through nonprofit organizations and agencies around the world;
 (5)acknowledges that the Federal Republic of Germany and the Claims Conference have established a new high-level working group that will develop proposals for extensive assistance for homecare and other social welfare needs of Holocaust victims;
 (6)urges the working group to recognize the imperative of immediately and fully funding victims’ medical, mental health, and long-term care needs and to do so with full transparency and accountability to ensure all funds for Holocaust victims from the Federal Republic of Germany are administered efficiently, fairly, and without delay; and
 (7)urges the Federal Republic of Germany to continue to reaffirm its commitment and fulfill its moral responsibility to Holocaust victims by ensuring that every Holocaust victim receives all of the prescribed medical care, home care, mental health care, and other vital services necessary to live in dignity and by providing, without delay, additional financial resources to address the unique needs of Holocaust victims.
			
	Passed the House of Representatives June 7, 2016.Karen L. Haas,Clerk.
